NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER             Thirteenth District of Texas               956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                            July 23, 2015

      24th District Court Victoria County          Mr. Robert Matthew Villarreal
      115 N. Bridge Street                         TDCJ# 1753944
      Victoria, TX 77901                           Michael Unit, 2664 FM 2054
                                                   Tennessee Colony, TX 75886

      Re:       Cause No. 13-15-00264-CR
      Tr.Ct.No. 11-08-11,496A
      Style:    In Re Robert Matthew Villarreal



             Enclosed please find the opinion issued by the Court on this date.

                                               Very truly yours,



                                               Cecile Foy Gsanger, Clerk

      CFG:ch
      Enc.
      cc: Mr. Robert C. Lassmann (DELIVERED VIA E-MAIL)
           Hon. Kemper Stephen Williams (DELIVERED VIA E-MAIL)
           Tabeth Gardner (DELIVERED VIA E-MAIL)
           Hon. Michael A. Sheppard (DELIVERED VIA E-MAIL)